Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159912                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159912
                                                                    COA: 340931
                                                                    Van Buren CC: 2016-020783-FC
  JASON BRENT KEISTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 16, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  holding that the admission of the expert testimony of Dr. Angela May was not plain error.
  Her testimony was plainly contrary to People v Smith, 425 Mich. 98 (1986), People v
  Peterson, 450 Mich. 349 (1995), and People v Thorpe, 504 Mich. 230 (2019). We
  REMAND this case to the Court of Appeals for consideration of whether the prejudice
  prong of the plain-error test was satisfied, and, if so, whether reversal of the defendant’s
  convictions is warranted. See People v Carines, 460 Mich. 750, 763-764 (1999). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
           t0323
                                                                               Clerk